MEMORANDUM2
Heriberto Tovar-Torres challenges the district court’s finding that his prior conviction for “theft and unlawful driving or taking of a vehicle” under California Vehicle Code § 10851(a) constitutes an “aggravated felony” under the “theft offense” provision of 8 U.S.C. § 1101(a)(43).
An “aggravated felony” under Section 1101(a)(43) includes “a theft offense (including receipt of stolen property) ... for which the term of imprisonment [is] at least one year.” 8 U.S.C. § 1101(a)(43)(G).
California Vehicle Code § 10851(a) provides, in relevant part, that
[a]ny person who drives or takes a vehicle not his or her own, without the consent of the owner thereof, and with intent either to permanently or temporarily deprive the owner thereof of his or her title to or possession of the vehicle, whether with or without intent to steal the vehicle, or any person who is a party or an accessory to or an accomplice in the driving or unauthorized taking or stealing, is guilty of a. public offense ....
Cal. Veh.Code § 10851(a).
Since all of the behavior proscribed by California Vehicle Code § 10851(a) substantially corresponds to the Model Penal Code’s definitions of theft and theft-related offenses, Tovar-Torres’s predicate conviction qualifies as a “theft offense” under 8 U.S.C. § 1101(a)(43)(G). See United States v. Corona-Sanchez, 234 F.3d 449, 454-55 (9th Cir.2000). Because TovarTorres received a three-year sentence for his prior California conviction, the offense constitutes an “aggravated felony.”
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.